DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This office action is in response to the preliminary amendments filed 9/30/2019. Claims 1-20 have been cancelled. New claims 21-40 have been added. Therefore, claims 21-40 are presently pending in this application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are  “seal forming structure” and “retaining structure” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Objections
Claim 30 is objected to because of the following informalities:  the limitation “grove arrangement” appears to be a typographical error and should be replaced with --groove arrangement--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-24, 29-31, 33, 34, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matula (2005/0199242) in view of Skipper et al. (2011/0088699)
Regarding claim 21, Matula discloses a patient interface comprising: a frame (38; support member) including a connection port (end of support member to be connected to collar 90) sized and structured to receive a flow of air at therapeutic pressure of at least 4cm H2O above ambient air pressure for breathing by a patient (structure is the same as claimed so it is able to receive flow at pressure at 4cm H2O) (para. 0075); a plenum chamber (within sealing assembly 40 as shown in FIG. 3 and 4) pressurisable to a therapeutic pressure and 
Skipper teaches a cushion structure for a patient interface in a first embodiment comprising a seal forming structure and a plenum chamber (patient interface portion 445) that are moulded from a first silicone material and a retaining structure (frame engagement portion 440) is moulded from a second silicone material with a higher durometer than a first material of the seal forming structure and the plenum chamber (frame engagement portion is made from a more rigid material that the patient interfacing portion) (para. 0259).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified the retaining structure, the seal forming structure and the plenum chamber of Matula such that the retaining structure is moulded from a second silicone material with a higher durometer than a first material of the 
The now modified device of Matula does not disclose that the plenum chamber further comprises a sealing lip configured to engage the frame such that an increase in air pressure with the plenum chamber causes a sealing force between the sealing lip and the frame to increase.
Another embodiment of Skipper teaches a cushion interface that comprises a plenum chamber (chamber of cushion 710) further comprises a sealing lip (716 shelf) configured to engage the frame (shelf is substantially flush with the end of the outer wall) the shelf used for supporting an gel bladder (740) (para. 0301).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified the interface of the cushion and flange of Matula to add the sealing lip and gel bladder as taught by skipper in order to provide an additional support to the sealing surface.
The now modified device of Matula discloses that the sealing lip is arranged such that an increase in air pressure with the plenum chamber causes a sealing force between the sealing lip and the frame to increase (as the shelf overhangs the edge of the frame, any pressure causing the cushion to bloat will also apply sealing force onto the frame as this is the same structure as claimed).
Regarding claim 22, the modified device of Matula discloses that the patient interface does not have a forehead support (Matula does not disclose a forehead support).

Regarding claim 24, the modified device of Matula does not specifically disclose that the plastic material is polypropelene. However, Examiner takes official notice that one of ordinary skill in the art would have found it obvious to modify the plastic to be polypropelene since polypropelene is a well known plastic material used for constructing patient interface frames.
Regarding claim 29, the modified device of Matula discloses that the seal-forming structure is configured not to enter the patient’s nares during use (cushion as shown in FIG. 3 of Matula is simply opening that rests against user’s nares).
Regarding claim 30, the modified device of Matula (as modified to include structure as shown in FIG. 159 of Skipper) discloses that the frame further comprises a channel portion (see channel of lower portion in FIG. 158 of skipper) and the retaining structure further comprises a tongue portion (portion inserted into the groove), the tongue portion being configured to releasably engage the channel portion in a tongue and groove arrangement (clearly shown to be able to be removed).
Regarding claim 31, the modified device of Matula discloses the vent structure further comprise two groups of vent holes (see lateral groups on FIG. 5), each group of vent holes being positioned on a corresponding lateral side of the connection port (see FIG. 6, vent holes 43 grouped laterally to the side of the connection port).
Regarding claim 33, the modified device of Matula discloses the strap is a textile material (Lycra) (Matula, para. 0069).

Regarding claim 36, the modified device of Matula discloses the strap further comprises a pair of side strap portions, each of the side strap portions being configured to be positioned along a corresponding lateral side of the patient's head in use (see FIG. 2 of Matula).
Claim 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matula (2005/0199242) in view of Skipper et al. (2011/0088699) as applied to claims 21 and 23 above, and in further view of Guney et al. (2009/0044808).
Regarding claim 25, the modified device of Matula discloses that the rigidiser arms are not integrally bonded to the frame (arms are not integral parts to frame 38), but does not specifically disclose that the rigidiser arms are constructed from a flexible material that cannot be integrally bonded to the plastic material of the frame.
However, Guney teaches a patient interface device comprising a rigidiser arm (5055) that is made from a plastic material that cannot be integrally bonded to plastic material (Hytrel) (para. 0507).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rigidiser arms of the modified device of Matula to be Hytrel as taught by Guney since Hytrel is a well known hard plastic used specifically for rigidiser arms in the art and would provide sufficient stability and rigidity to the head gear for stability to the sides of the patient interface (Guney, para. 0507).

.

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matula (2005/0199242) in view of Skipper et al. (2011/0088699) as applied to claims 21 and 33 above, and in further view of Weerawansa et al. (2012/0028542).
Regarding claim 35, the modified device of Matula does not specifically disclose that the textile material is warp knitted such that the strap is elastically stretchable.
Weerawansa teaches a garment strap that is a textile material that is warp knitted such that the strap is elastically stretchable (warm and weft yarn in fabric with elastomeric yarn) (para. 0083).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the textile material of the modified device of Matula to be warp knitted such that the strap is elastically stretchable as taught by Weerawansa since it has stretch properties such that the strap exerts a force that is sufficient to provide adequate support but does not exceed that which is comfortable for the wearer over a wide range of elongation (Weerawansa, Abstract).

Allowable Subject Matter
Claims 37-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246. The examiner can normally be reached Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J TSAI/Primary Examiner, Art Unit 3619